Case: 16-30976      Document: 00513970722         Page: 1    Date Filed: 04/27/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                    No. 16-30976                                    FILED
                                  Summary Calendar                              April 27, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSEPH D. PRONNETTE, JR., also known as Joseph D. Pronnette, also
known as Joseph Pronnette, also known as Joseph Pronnette, Jr.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 5:15-CR-259-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Joseph D. Pronnette, Jr.; pleaded guilty to possession of a firearm by a
felon, and the district court varied from the guidelines range and sentenced
him to 120 months of imprisonment followed by three years of supervised
release.    Pronnette now argues that the district court’s initial guidelines
computations were in error because it assigned a base offense level of 20 under



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30976     Document: 00513970722     Page: 2   Date Filed: 04/27/2017


                                  No. 16-30976

U.S.S.G. § 2K2.1(a)(4) based on its conclusion that Pronnette’s prior Louisiana
conviction of domestic abuse aggravated assault was a conviction for a crime
of violence. Pronnette contends that the district court erred in that conclusion
and that his base offense level should have been 14. He further argues that,
because the district court did not consider the correct guidelines range before
varying, the error was not harmless.
      We need not resolve the crime-of-violence issue if any error in the district
court’s application of the guidelines was harmless. See United States v. Groce,
784 F.3d 291, 296 (5th Cir. 2015). Harmless errors are those which “did not
affect the district court’s selection of the sentence imposed.” United States v.
Garcia-Figueroa, 753 F.3d 179, 192 (5th Cir. 2014) (internal quotation marks
and citation omitted). “[A] non-Guideline sentence does not result from the
district court’s miscalculation of the Guideline range if the district court: (1)
contemplated the correct Guideline range in its analysis and (2) stated that it
would have imposed the same sentence even if that range applied.” United
States v. Duhon, 541 F.3d 391, 396 (5th Cir. 2008).
      As in United States v. Bonilla, 524 F.3d 647, 656 (5th Cir. 2008), the only
aspect of the guidelines calculations in dispute at the time of his sentencing
was the crime-of-violence determination.         The district court specifically
considered both the guidelines range produced by Pronnette’s computations
and the guidelines range produced by its own computations and concluded that
neither range was sufficient.     Thus, the record reflects that the sentence
selected by the district court did not result from a miscalculation of Pronnette’s
guidelines range of imprisonment. See id. at 656-57. Any error was therefore
harmless. See Duhon, 541 F.3d at 396. The judgment of the district court is
AFFIRMED.




                                        2